AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT




This Agreement, made this _____ day of _________, 2008 by and between THE
CONNECTICUT WATER COMPANY (hereinafter referred to as the "Employer") and
[___________________] (hereinafter referred to as the "Employee").


WITNESSETH THAT:


WHEREAS, the Employee has and is expected to continue to render valuable
services to the Employer, and


WHEREAS, the Employer desires to ensure that it will have the benefit of the
Employee's services until [he] reaches retirement, and


WHEREAS, the Employer wishes to assist the Employee in providing for the
financial requirements of the Employee in the event of [his] retirement,
disability or death; and


WHEREAS, the Employer and the Employee entered into an amended and restated
Supplemental Executive Retirement Agreement dated [______________]; and


WHEREAS, the parties wish to amend and restate the Supplemental Retirement
Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and regulations issued thereunder (collectively “Section 409A”);


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree to enter into this Amended
and Restated Supplemental Executive Retirement Agreement, effective January 1,
2009, as follows:


1.           SUPPLEMENTAL RETIREMENT BENEFIT


a.           Normal or Deferred Retirement.  If, upon or after the Employee's
attainment of age 65, the Employee shall separate from service and [he] shall be
eligible to receive a benefit under The Connecticut Water Company Employees’
Retirement Plan (hereinafter referred to as the “Retirement Plan”), the Employee
shall be entitled to receive pursuant to this Agreement a benefit having a value
equal to an annual benefit for [his] life of (a) 60% of the Employee's Average
Earnings reduced by (b) the annual benefit payable to the Employee under the
Retirement Plan in the form of a single life annuity for the life of the
Employee (whether or not the benefit under the Retirement Plan is actually paid
in such form), commencing at the same time as of which benefits commence
hereunder (whether or not the benefit under the Retirement Plan commences at
such time), [and further reduced by the annual benefit payable to Employee under
any qualified defined benefit plan maintained by ____________________ in the
form of a single life annuity on the life the Employee (whether or not the
benefit under such plan is actually paid in such form) commencing at the same
time as of which benefits commence hereunder (whether or not the benefit under
such plan commences at such time).]



 
 

--------------------------------------------------------------------------------

 

Such benefit will be payable in accordance with Section 2 below.  The date as of
which benefits commence hereunder is the first day of the month following the
Employee’s separation from service, even though actual payment may be delayed in
accordance with Section 2 hereof.


b.           Early Retirement.  If, upon or after the Employee's attainment of
age 55 and prior to attainment of age 65, the Employee shall separate from
service and [he] shall be eligible to receive a benefit under the Retirement
Plan, the Employee shall be entitled to receive pursuant to this Agreement a
benefit having a value equal to an annual benefit for [his] life of (a) 60% of
the Employee's Average Earnings reduced by (b) the annual benefit payable to the
Employee under the Retirement Plan in the form of a single life annuity for the
life of the Employee (whether or not the benefit under the Retirement Plan is
actually paid in such form) commencing at age 65 (whether or not the benefit
under the Retirement Plan commences at such time) [and further reduced by (c)
the annual benefit payable to Employee under any qualified defined benefit plan
maintained by ______________________ in the form of a single life annuity for
the life of the Employee (whether or not the benefit payable under such plan is
actually payable in such form) commencing at age 65 (whether or not the benefit
under such plan commences at such time).]  If such benefit shall commence to be
paid prior to the Employee's attainment of age 62, such benefit shall be reduced
by 4% for each complete year by which the date of benefit commencement precedes
[his] attainment of age 62.  Such benefit shall be paid in accordance with
Section 2 below.


c.           For purposes of a. and b. above, “Average Earnings” shall have the
meaning set forth in the Retirement Plan, except that in determining Average
Earnings, Annual Earnings (as defined in the Retirement Plan) shall not be
limited to the OBRA '93 annual compensation limit, the annual compensation limit
imposed under the Economic Growth and Tax Relief Reconciliation Act of 2001
("EGTRRA"), or any similar limit on annual compensation under Section 401(a)(17)
of the Internal Revenue Code of 1986, as amended (the "Code"), imposed by any
future legislation.


In determining Average Earnings, if the Employee retires under this Agreement on
or after attainment of age 62, Annual Earnings shall also include the value of
all of the following:  (1) Cash Units, (2) Restricted Stock, and (3) Performance
Shares awarded to a Participant under the Connecticut Water Service, Inc.
Performance Stock Program (the “Program”) for any year in which such awards are
made.  Notwithstanding the foregoing, in no event shall awards which are
long-term awards or PARSAs under the Program be taken into account in
determining Average Earnings.  The value of such awards (other than long-term
awards or PARSAs) shall be included within Annual Earnings in the year in which
such amounts are finally determined and actually awarded.  Such amounts, if
credited to a Performance Share Account, shall not be counted a second time when
payment is made from such Account.


The calculation of the benefit set forth in a. and b. above, and of all other
benefits payable under this Agreement, shall be performed by the Compensation
Committee under the Retirement Plan, and the calculations and interpretations of
such Committee shall be final and binding on the parties hereto.



 
 

--------------------------------------------------------------------------------

 

The Employee will not be deemed to have retired unless [he] has experienced a
separation from service as defined in Section 409A of the Code.


d.           Disability Benefit.  If the Employee shall incur a separation from
service due to a disability, the Employee shall be entitled to receive pursuant
to this Agreement a benefit having a value equal to an annual benefit for [his]
life calculated in the manner set forth in b. above; provided, however, that the
reduction factor pursuant to b. above shall be .72 if the Employee’s benefit
commencement date precedes age 62 by more than 7 complete years.  The Employee
will not be deemed to have terminated employment unless [he] has experienced a
separation from service as defined in Section 409A of the Code.  Such benefit
shall be paid in accordance with Section 2 below.  Notwithstanding the foregoing
in this 1d, “disability” shall be determined by the Compensation Committee, and
the Employee will be considered to be disabled if the Employee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months.


e.           Absence of Other Benefits.  No benefits shall be paid to the
Employee pursuant to this Agreement other than as provided in a. through d.
above.


2.           TERMS AND CONDITIONS OF BENEFIT.  The annual lifetime benefit
calculated in accordance with Section 1 hereof shall be paid in monthly
installments on the first day of each month.  Such installments paid pursuant to
1.a, 1.b or 1.d shall be calculated as if they were to commence to be paid on
the first day of the first month following the Employee’s separation from
service.  However, if the Employee is a “specified employee” as that term is
defined under Section 409A, at the time of separation from service, actual
payment will commence on the first day of the seventh (7th) month following the
date of the Employee’s separation from service, and the first payment shall
include all payments that would have been made had payments commenced on the
first day of the month following the Employee’s separation from service, so that
the first installment made pursuant to 1.a., 1.b. or 1.d, if the Employee is a
specified employee, shall be equal to seven (7) such installments.  If the
Employee is not a “specified employee” at the time of separation from service,
payment of monthly installments shall commence on the first day of the first
month following the Employee’s separation from service.


If the Employee is a specified employee at the time of separation and should die
after separation, but prior to the first day of the seventh (7th) month
following separation from service, a lump sum equal to the amount the Employee
would have received had [he] commenced receiving benefits immediately upon the
first day of the month following separation from service and ending on the date
of death shall be paid to the Employee’s estate; and the Employee’s surviving
spouse, if any, shall receive any 50% survivor annuity payments for the period
from the Employee’s date of death to the first day of the seventh (7th) month
following separation from service.  Any payments made pursuant to the preceding
sentence shall be made on the first day of the seventh (7th) month following
separation from service.


The form in which the benefit hereunder shall be paid is, if the Employee is
unmarried at the time of separation from service, an annuity for the life of the
Employee only and, if the

 
 
 
 

--------------------------------------------------------------------------------

 

Employee is married at the time of separation from service, an annuity for the
life of the Employee with the provision that after the Employee's death, 50% of
the annual benefit that was payable to the Employee shall be continued to the
Employee's surviving spouse for life (a "Joint and Survivor Annuity").  The
benefit payable as a Joint and Survivor Annuity shall be calculated by applying
to the benefit calculated in accordance with Section 1.a., l.b. or 1.d. hereof,
as appropriate, the factors for the 50% contingent annuity option set forth in
the Retirement Plan.  The Joint and Survivor Annuity shall be actuarially
equivalent to the life annuity form of payment.


Monthly installments of benefits shall be paid on the first day of the month and
shall cease to be paid as of the first day of the month following the date of
the Employee's death, unless a Joint and Survivor Annuity is then in effect, in
which event the installments shall continue to be paid on the first day of the
month and shall cease as of the first day of the month following the death of
the Employee's surviving spouse.  A Joint and Survivor Annuity shall be deemed
to be in effect if the Employee is married at the time of separation from
service, regardless of whether the Employee dies prior to actual commencement of
benefits.


3.           DEATH BENEFIT.  If the Employee has attained age 55 while in
service with the Employer and dies thereafter, while in the service of the
Employer, and if the Employee's spouse or other beneficiary is entitled to a
death benefit under the Retirement Plan, said spouse or other beneficiary shall
be entitled to receive a death benefit pursuant to this Plan.  However, if the
Employee is survived by [his] spouse, such spouse shall be deemed to be entitled
to receive a spousal pre-retirement death benefit under the Retirement Plan even
if a waiver of such spousal pre-retirement death benefit is in effect under such
Plan.  The amount of said death benefit shall be determined as if the Employee
had retired on the day prior to [his] death with either a Joint and Survivor
Annuity in effect, if [his] spouse survives [him], or a five years certain and
life annuity (as described in the Retirement Plan) in effect, if [he] has no
spouse or [his] spouse does not survive [him].  However, rather than being paid
in the form of a survivor annuity or in installments for the five-year period,
payment of the present value of the death benefit shall be made in a lump sum on
the first day of the first month following the Employee’s death.  The actuarial
assumptions to be utilized in computing the present value thereof shall be the
interest rate and mortality assumptions then being utilized under the Retirement
Plan in computing lump sum payments.


No other death benefits shall be payable in the event of the Employee's death
while in the service of the Employer.


4.           LIMITATION OF BENEFIT.  If the Employee's employment shall be
terminated for cause involving fraud, dishonesty, moral turpitude, gross
misconduct, gross failure to perform [his] duties, or disclosure of secret or
other confidential information of the Employer to any competitor or to any
person not authorized to receive such information, neither the Employee, [his]
spouse, [his] beneficiary nor [his] estate shall be entitled to receive any
benefit under this Agreement.


5.           ABSENCE OF FUNDING.  Benefits payable pursuant to this Agreement
shall not be funded, and the Employer shall not be required to segregate or
earmark any of its assets



 
 

--------------------------------------------------------------------------------

 

for the benefit of the Employee, [his] spouse, [his] beneficiary or [his]
estate.  Such benefits shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Employee, [his] spouse, [his] beneficiary or
[his] estate, and any attempt to anticipate, alienate, transfer, assign or
attach these benefits shall be void.  The Employee, [his] spouse, [his]
beneficiary or [his] estate shall have only a contractual right against the
Employer for the benefits hereunder and shall have the status of general
unsecured creditors.  Notwithstanding the foregoing, in order to pay benefits
pursuant to this Agreement, the Employer may establish a grantor trust
(hereinafter the “Trust”) within the meaning of Section 671 of the Internal
Revenue Code of 1986, as amended.  Some or all of the assets of the Trust may be
dedicated to providing benefits to the Employee, [his] spouse, [his] beneficiary
or [his] estate pursuant to this Agreement, but, nevertheless, all assets of the
Trust shall at all times remain subject to the claims of the Employer’s general
creditors in the event of the Employer’s bankruptcy or insolvency.


4. MISCELLANEOUS.


a.           This Agreement may be amended at any time by mutual written
agreement of the parties hereto, but no amendment shall operate to give the
Employee, [his] spouse, [his] estate or any other beneficiary, either directly
or indirectly, any interest whatsoever in any funds or assets of the Employer,
except the right to receive the payments herein provided and the right to
receive such payments from assets held in the Trust.


b.           This Agreement shall not supersede any other contract of
employment, whether oral or in writing, between the Employer and the Employee,
nor shall it affect or impair the rights and obligations of the Employer and the
Employee, respectively, thereunder.  Nothing contained herein shall impose any
obligation on the Employer to continue the employment of the Employee.


c.           This Agreement shall be construed in all respects under the laws of
the State of Connecticut.


d.           This Agreement has been prepared with reference to Section 409A of
the Internal Revenue Code and should be interpreted and administered in a manner
consistent with Section 409A.


e.           This Amendment and Restatement is effective as of January 1, 2009.

 
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Employer and the Employee have executed this Agreement
on the day and year above written.


The Connecticut Water Company




December      ,
2008                                                   By                                                                
          Date
 




December      ,
2008                                                   By                                                                
          Date



